Title: Nicholas P. Trist to James Madison, 12 April 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                 Apr. 12. 28.
                            
                        
                        
                        Taking the white sheet in which the papers were wrapped, for a mere envelope; I did not notice your "iterum",
                            until I came to put away my letters, after my last to you was despatched. The extract you desire, is now enclosed. Mr
                            Gilmer’s information leaves it uncertain whether the contract be in this county, or with his uncle, in Liberty. To the
                            latter, I shall write by the first mail. In the mean time, Mr G. has promised to search among the papers now at Mrs
                            Minor’s.
                        You must lay in a stock of patience & strength for an uncommonly arduous
                            & perhaps long, session; as the next fully promises to be. Probably not your least disagreeable duty will be
                            receive and act upon some reports which Dr D. feels constrained to make, in relation to the deportment of Dr. J. There has
                            just occurred in the medical department a transaction which, but for Dr D’s uncommonly gentlemanly & dispassionate
                            mode of acting on such occasions, would have led to an open rupture. A child (black, I believe) was brought to Dr D. for
                            his advice on some tumor with which it was afflicted. The Dr. decided that an operation was not to be attempted, because
                            death would certainly ensue and explained his reasons to his class. For the advantage of the students, & through
                            courtesy to Dr J. he desired the child to be brought back at an appointed day; that Dr J. might have an opportunity of
                            exhibiting & explaining the disease. Dr D. heard nothing more on the subject for a day or two; when he was told by
                            one of the students that Dr J. was going to perform the operation Sure enough, the next day, when Dr D. repaired to the
                            lecture room, there were but three of his class present; the rest having gone off with Dr. J. to the operation. The
                            operation was performed; and the child died. Those are but the outlines; the filling up makes the case worse: and the
                            worst part of it is, perhaps, that it constitutes merely the climax to a series of acts done in the same spirit; which is,
                            but too palpably, of not a laudable character.
                        Here, I must break off, to hurry to town. Excuse this hasty scrawl, and accept my usual adieux.
                        
                        
                            
                                N. P. Trist
                            
                        
                    